ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In the statement of the evidence heard by the trial judge in ruling upon the question of “probably cause,” there is found, in addition to that stated in the original opinion, the following testimony of Officer Swann: “I had received information from some one that the defendant, C. H. Weaver, was transporting liquor to and from Rusk, Texas, to Reklaw, Texas. * * * I do not know how often I was advised that this defendant was going to and from Rusk to Reklaw transporting whisky; I received the information two or three times. I was- advised that he was making the trips once or twice a week. I had received that information some time prior to this search, and had received the information more than one time, and from more than one party.”
On cross-examination, appellant’s counsel drew from the *532witness the following admissions: “I searched them on suspicion and information, too; that is right, and that is right now. I did not have a single bit of information that he was carrying liquor there that night.”
On re-direct examination the officer testified: “I had information that this defendant was transporting liquor and delivering it to Red Parrish — that is the night I made the arrest. I had a warrant for Red Parrish.”
The term “probable cause,” as used in article 1, section 9, Constitution of Texas, prohibiting unreasonable searches and seizures, has been defined in substance in the following language: “No warrant to search any place, or to seize any person or thing, shall issue without describing them as near as may be, nor without probable cause, supported by oath or affirmation.”
In the case of Landa v. Obert, 45 Texas Rep., 539, the term “probable cause” is defined thus: “A reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in the belief that the person accused is guilty of the offense with which he is charged.” In Cooley’s Constitutional Limitations (6th Ed.) p. 368. it is said: “And the law in requiring the showing of reasonable cause for suspicion intends that evidence shall be given of such facts as shall satisfy the magistrate that the suspicion is well-founded; for the suspicion itself is no ground for the warrant except, as the facts justify it.”
In the present instance, the evidence is regarded as sufficient to show a legal search.
The motion for rehearing is overruled.

Overruled.